PER CURIAM.

ORDER

The Secretary of Veterans Affairs moves for an extension of time and moves to waive the requirements of Fed. Cir. R. 27(f) and dismiss this appeal as premature. Dominic Sabbia opposes both motions.
On November 21, 2008, Sabbia filed a notice of appeal seeking review of the United States Court of Appeals for Veterans Claims’ November 12, 2008 order. The docket sheet of the Court of Appeals for Veterans Claims indicates that the November 12 order is a notice of docketing and that proceedings are ongoing in the Court of Appeals for Veterans Claims.
Sabbia contends that the Court of Appeals for Veterans Claims has made a constructive final decision and requests that the court award benefits to him, his mother, and his children immediately. However, Sabbia does not explain how the Court of Appeals for Veterans Claims made a “constructive final decision.” The court notes that Sabbia filed his notice of appeal seeking review by this court only fifteen days after his notice of appeal seeking review by the Court of Appeals for Veterans Claim was filed.
This court’s jurisdiction is generally limited to reviewing final decisions of the Court of Appeals for Veterans Claims. See 38 U.S.C. § 7292. In this case, the Court of Appeals for Veterans Claims has not issued a final decision. Thus, the appeal is dismissed.
Accordingly,
IT IS ORDERED THAT:
*420(1) The Secretary’s motions are granted. The appeal is dismissed.
(2) Each side shall bear its own costs.